Citation Nr: 0506467	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral optic 
atrophy with constricted field of vision and decreased visual 
acuity.

2.  Entitlement to a rating in excess of 30 percent for 
service-connected tinea versicolor, pedis, unguium, and 
cruris with chronic lymphadema to scrotum, lichen simplex 
chronicus, and vitiligo.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO decision that denied the 
veteran's application to reopen a claim of service connection 
for bilateral optic atrophy with constricted field of vision 
and decreased visual acuity.  In the May 2002 rating 
decision, the RO also continued the veteran's 10 percent 
rating for service-connected tinea versicolor, pedis, 
unguium, and cruris with chronic lymphadema to scrotum, 
lichen simplex chronicus, and vitiligo.  In a subsequent RO 
decision dated in March 2003, the veteran was assigned an 
increased rating of 30 percent for his service-connected skin 
disability, effective from August 30, 2002.  

In December 2004, the veteran waived his right to a hearing 
in person and presented sworn testimony to the undersigned by 
way of a Videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Eye Disability

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  In the 
comments accompanying the new regulations, it was noted that 
the Secretary has determined that some limited assistance is 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.

In this case, the veteran has identified pertinent 
outstanding records, pertaining to his eyes, from the mid 
1980s.  See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  Specifically, in his December 2004 
hearing testimony, the veteran indicated that he received 
treatment for an eye disorder from the Duke University eye 
clinic in 1985.  The Board notes that the veteran's statement 
is corroborated by an entry in a private medical record dated 
in January 1994 that the veteran was seen on referral for 
left eye problems of decreased vision.  However, it does not 
appear that those records have been associated with the 
veteran's claims folder.  Further, there is evidence of a 
private eye examination conducted in December 1999, however, 
there are no clinical records associated with the reported 
findings.  VA is required to obtain copies of private 
treatment records reported by medical professionals in 
treatment summaries.  

In addition, the veteran testified to ongoing eye treatment 
from VA.  Further, he has indicated that a VA physician at 
the Fayetteville facility related his current eye problems to 
service.  A review of the claims file reflects that the 
veteran has been referred for optometry and ophthalmology 
consultation examinations on June 12, 2000, August 9, 2000, 
and July 27, 2001.  However, reports of such evaluations do 
not appear in the veteran's claims file.  As such, VA is 
required to seek all relevant VA treatment records.  
38 U.S.C.A. § 5103A (West 2002).  

Skin Disability

As noted, the veteran is currently in receipt of a 30 percent 
evaluation for his skin disability under the current version 
of DC 7806, effective from August 30, 2002, the effective 
date of the amended skin regulations.  

In this case, in December 2004, the veteran testified that 
the severity of his skin symptoms has worsened (since his 
last VA examination in April 2002) and that he receives 
ongoing treatment for his skin rashes.  Given the veteran's 
contention that his skin disease has increased in severity, a 
VA examination is warranted to provide a more complete 
disability picture.  See Caffery v. Brown, 6 Vet App 377 
(1994) (holding that VA has an obligation to provide 
contemporaneous examinations).  In addition, outstanding 
relevant medical records should be obtained.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.	The RO should take the appropriate 
action in obtaining the veteran's private 
treatment records dated in 1985 from the 
Duke University Eye Center, 3807 Erwin 
Road, Durham, NC 27710.  The RO should 
also obtain records dated in 1999 from 
the Carolina Eye Associates, Lumberton 
Center, 401 West 27th Street, Lumberton, 
NC, 28358.

2.  	The RO should obtain any VA or VA-
contracted optometry or ophthalmology 
records regarding the veteran's claimed 
eye disability that are not already 
associated with the veteran's claims file 
from the Fayetteville VAMC dated from 1987 
to the present, to include contracted eye 
evaluations conducted in June 2000, August 
2000, and July 2001.

3.  	The RO should obtain any examination 
or treatment records regarding the 
veteran's skin disease that are not 
already associated with the veteran's 
claims file from the Fayetteville VAMC 
dated from 2002 to the present.  

4.	After completing the development 
sought in paragraph 3 above, please also 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a 
dermatologic examination.  The purpose of 
the examination is to obtain medical 
opinion evidence concerning the nature and 
severity of the veteran's skin disorder.  
Send the claims folder to the examiner for 
review.  Inform the examiner that all 
indicated studies should be performed, and 
that all findings should be reported in 
detail.  The examiner should identify all 
areas affected by the veteran's seborrheic 
dermatitis, and report findings with 
respect to each of the following factors: 
A. the degree of any exfoliation, 
exudation, ulceration, itching or 
disfigurement; B. the percentage of entire 
body, and also of exposed areas, affected; 
C. whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are required, for how long a 
duration in a 12-month period, and whether 
the therapy is intermittent or constant; 
D. whether any area on the head, face or 
neck affected by the skin condition is 
indurated, inflexible, abnormal in 
texture, or hypo- or hyper-pigmented, and 
if so, what is the area (in square inches 
or centimeters) involved for that 
characteristic; E. whether there is gross 
distortion or asymmetry of any feature or 
paired set of features from the skin 
condition.  The physician should also 
provide an opinion concerning the impact 
of the veteran's skin disability on his 
ability to work.

5.  	After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If any benefit sought continues 
to be denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond thereto.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


